
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 70
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Hoekstra
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to give citizens of the United States the right to propose
		  amendments to the Constitution by an initiative process.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The people shall have the right to propose
				amendments to the Constitution through the initiative process provided in this
				article.
					2.A petition proposing an
				amendment to the constitution shall be submitted to an officer of the
				Government of the United States whom the Congress shall designate by law. Each
				petition shall contain the text of the proposed amendment. Each petition shall
				be signed by at least 3 percent of the whole number of people, in each of at
				least 10 States, who voted in the most recent election for President, or for
				electors for President, occurring before the date on which the petition is
				submitted to the officer designated by Congress, and the total number of
				signatures on such petition shall be at least 3 percent of the whole number of
				people, from all of the several States, who voted in such election. All such
				signatures shall be collected within the 18-month period ending on the date the
				petition is submitted to the officer designated by the Congress.
						Within 90 days
				after a petition is submitted to the officer designated by the Congress, such
				officer shall determine the validity of the signatures contained in the
				petition. If the petition contains the required number of valid signatures, the
				officer shall certify the petition and shall direct the chief executive officer
				in each State to place a copy of the proposed amendment contained in the
				petition on the ballot in the first election (other than an election to fill a
				vacancy) for Members of the House of Representatives which is held at least 120
				days after such certification. The Congress shall by law establish procedures
				for the preparation and submission of any such petition and for the validation
				of signatures on such petition.
						3.If the amendment proposed under this
				article receives a majority of the votes cast in three-fifths of the several
				States, the amendment shall be deemed proposed to the States for ratification
				under article V of this Constitution. Congress shall provide by law which of
				the eligible modes of ratification shall be used.
					4.The people in each State voting under this
				article shall have the qualification requisite for electors of the most
				numerous branch of the State legislature. The Congress shall by law prescribe
				the manner in which the results of the voting conducted under this article
				shall be ascertained and
				declared.
					.
		
